NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANDIP SINGH,                                   No.    15-71510

                Petitioner,                     Agency No. A205-555-912

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 7, 2019**
                                 Seattle, Washington

Before: BEA and NGUYEN, Circuit Judges, and MÁRQUEZ,*** District Judge.

      Mandip Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) decision denying asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Rosemary Márquez, United States District Judge for
the District of Arizona, sitting by designation.
jurisdiction under 8 U.S.C. § 1252 and review for substantial evidence. See Guo v.

Sessions, 897 F.3d 1208, 1212 (9th Cir. 2018). We grant Singh’s petition in part

and remand.

      1. The BIA assumed that Singh established past persecution on the basis of

political opinion but denied Singh’s claims for asylum, withholding of removal,

and CAT relief on the ground that he can safely and reasonably relocate to another

part of India. We grant the petition and remand as to these claims because the

BIA’s relocation analysis was not “sufficiently individualized.” Singh v. Whitaker,

914 F.3d 654, 664 (9th Cir. 2019).

      In Singh, a substantially similar case decided earlier this year, we held that

the BIA did not adequately analyze Narinder Singh’s ability to safely and

reasonably relocate. Id. at 661. There, the BIA erred by not applying the

presumption that the threat of future persecution by the government exists

nationwide. Id. The BIA further erred by limiting its analysis to “whether the

Punjabi police would follow Singh outside of Punjab, based on his past political

activity,” and not also discussing “the persecution he may face outside Punjab from

local authorities, or other actors, based on his future political activities.” Id.

      The BIA made the same errors in this case. It did not apply the nationwide

presumption, though Singh was entitled to it. It also failed to address whether

Singh would face persecution by authorities outside Punjab. “Thus, the BIA’s


                                            2
analysis regarding whether Singh could reasonably relocate was inadequate.” Id.

We remand this case to the BIA for reevaluation of Singh’s claims for asylum,

withholding of removal, and CAT relief.1

      2. We deny the petition as to Singh’s claim for humanitarian asylum.

“Humanitarian asylum based on past persecution may be granted where the

petitioner has suffered ‘atrocious forms of persecution.’” Singh, 914 F.3d at 662

(quoting Kebede v. Ashcroft, 366 F.3d 808, 812 (9th Cir. 2004)). Substantial

evidence supports the BIA’s conclusion that the persecution suffered by Singh

does not rise to the level of severity warranting humanitarian asylum. See id.

(rejecting humanitarian asylum claim based on similar past persecution).

      Singh alternatively argues that humanitarian asylum should be granted

because he is likely to suffer “other serious harm” if removed to India. See 8

C.F.R. § 1208.13(b)(1)(iii)(B). We lack jurisdiction over this argument, however,

because Singh did not present it to the BIA. See Szonyi v. Whitaker, 915 F.3d

1228, 1233 (9th Cir. 2019).

      Each party shall bear its own costs on appeal.

      PETITION GRANTED IN PART; DENIED IN PART; REMANDED.



1
      In Singh, we upheld the BIA’s denial of CAT relief because the BIA relied
only “in part” on the relocation determination. 914 F.3d at 663. In this case, we
remand Singh’s CAT claim because the BIA’s denial relied solely on the
relocation determination.

                                         3